Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered September 10, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to 6 to 12 years, unanimously reversed, on the law, and the matter is remitted for a new trial.
Defendant’s claim that closure of the courtroom deprived him of his right to a public trial was preserved for review in view of the trial court’s grant of the prosecutor’s application prior to affording defense counsel the opportunity to interpose his general objection (People v Gross, 179 AD2d 138, 140-141, lv denied 80 NY2d 832).
As the People concede, the bare assertion of the prosecutor that the witness was still an undercover officer was insufficient to support the closure (People v Martinez, 82 NY2d 436; People v Cuevas, 50 NY2d 1022). Concur—Rosenberger, J. P., Asch, Rubin and Nardelli, JJ.